Citation Nr: 1418564	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to April 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008 and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In December 2013 the Veteran filed to reopen his claims for service connection for left knee disability and sleep apnea.  He also filed a claim for an increased rating for thoracolumbar spine degenerative disc disease.  As those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's current right knee disability is related to his service. 



CONCLUSION OF LAW

The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts he has a right knee disability related to service.  Specifically, he contends that he injured his knee in service in a parachute jump and has a continuing right knee disability as a result.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified at a September 2013 Board hearing that he made numerous parachute jumps in service, including one in which he injured his right knee.  He testified that his knee was wrapped and he was put on light duty for four weeks as a result of the injury and that his knee has bothered him since.  He submitted two photographs he contended show him with his knee bandaged in service.  His spouse also testified that the Veteran's right knee has hurt him since he was in the military.

The Board finds the testimony of the Veteran and his spouse to be credible, although the Veteran's treatment records reflect no complaints of a right knee injury in service, nor is any noted on his April 1954 discharge examination.  The Board notes that the Veteran's DD-214 does reflect that the Veteran earned the Parachutists Badge.  Hence, his testimony that he undertook several parachute jumps is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

VA treatment records show that the Veteran has been diagnosed with osteoarthritis of the right knee.  He underwent an arthroscopy, arthrotomy, and medial meniscectomy of his right knee in April 1976.

In a June 2010 treatment record the Veteran's private physician stated that the Veteran's degenerative disease of his right knee is related to his 1976 meniscectomy and "possibly even to the injury in 1952 since this was the inception of his knee pain."  

The Veteran was afforded a VA examination in November 2013, and the examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by his claimed right knee injury during service.

Based on the forgoing lay testimony and medical opinion evidence, the Board finds that service connection should be granted for the Veteran's right knee disability.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



ORDER

Service connection for right knee disability is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


